DECISION
The application of the above-named defendant for a review of the sentence of 6 years, 6 years, 15 years concurrently for Assault Second (2’ counts) Burglary First, imposed on May 18, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank Charles Petaja, Attorney at Law, for his assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom.